           Case 2:21-mj-03310-DUTY Document 1 Filed 07/14/21 Page 1 of 1 Page ID #:1

                                                                                                           r ILcL~


                                                                                                 ~~21 JUG. t 4 A~~ 2~

                                                                                                 ~'ri►~~ ~ n ,~. ~~sr. a~ cap ~~.
                                                                                                        l.6S ~`~'~GcLES

                                              UNITED STATES DISTRICT COURT                                    V v ~r>        ~,
                                             CENTRAL DISTRICT OF CALIFORNIA
United States of America                                                    CASE NUMBER

                                                            PLAINTIFFS) ~            CR-21-1600-TUC-SHR(BGM)
                                   V.
Bartolo ALVAREZ-Gonzalez
                                                                                          DECLARATION RE
                                                          DEFENDANT(s).               OUT-OF-DISTRICT WARRANT



The above-named defendant was charged by: Homeland Secuirty investigations
in the                                               District of Arizona                              on July 7, 2021
at 04:59         ~ a.m. / ❑x p.m. The offense was allegedly committed on or about December 3~,2020
in violation of Title s                               U.S.C., Sections) 1324(a)(1)(A)(v)(I),(A)(ii),(A)(iii),(a)(~)(B)(i)
to wit: Conspiracy to Transport and Harbor Illegal Aliens for Profit

A warrant for defendant's arrest was issued by: K. Hughes,Deputy Clerk

Bond of$                                             was pset /~ recommended.

Type of Bond:

Relevant documents) on hand (attach): Arrest Warrant and Indictment


I declare under penalty of perjury that the foregoing is true and correct.

Executed on          7/14/21
                      Date
                        ROCHAsignedhyDAVIDA
 DAVID A ROCHA          Date: 2021.07.1409:11:02 -OT00~
                                                                             David Rocha
Signature of Agent                                                           Print Name of Agent


HSI                                                                          Special Agent
Agency                                                                       Title




CR-52(03/20)                                       DECLARATION RE OUT-OF-DISTRICT WARRANT
